        Case 2:19-cr-00545-GJP Document 40 Filed 06/02/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

       v.

JESSE GOLDEN                                           CRIMINAL ACTION

                      Defendant.                       NO. 19-0545


                                      ORDER

      AND NOW, this 2nd day of June 2020, upon consideration of Jesse Golden’s

Pretrial Motion (ECF No. 29), and the Government’s Response (ECF No. 30), and after

hearing oral argument on the matter (ECF No. 38), it is hereby ORDERED that:

      1. The Motion to Suppress Evidence is DENIED; and

      2. Golden’s remaining requests in the Motion are DENIED without prejudice as

            moot.



                                                   BY THE COURT:



                                                    /s/ Gerald J. Pappert
                                                   ________________________
                                                   GERALD J. PAPPERT, J.
